Citation Nr: 1532726	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  He died in December 2008 and the Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.   

In December 2012, the Board remanded the claim for additional development.  The case has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with 38 U.S.C.A. § 5103A(a), VA will make reasonable  efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary.  According to the Court, it is this general duty to assist provision, rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), which is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Although 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  
A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

Here, the Board previously remanded the Appellant's claim in December 2012, for a VA medical opinion as to whether the Veteran's service-connected duodenal ulcer was a principal or contributory cause of the Veteran's death from esophageal adenocarcinoma.  Such an opinion was provided in February 2013.  However, the February 2013 VA opinion is inadequate.  

The death certificate indicates that the cause of death was septic shock, pneumonia, and esophageal cancer; the death certificate notes that tobacco use was probably a contributing cause of death.  In the February 2013 opinion, the VA examiner found that the Veteran's esophageal adenocarcinoma was less likely than not proximately due to or the result of the Veteran's service-connected duodenal ulcer.  In explaining his opinion, the VA examiner noted that an August 2008 VA history and physical indicates that the Veteran had a history of having a duodenal ulcer since the 1970s, but that he had been asymptomatic.  Nonetheless, the VA examiner noted that it is possible for adenocarcinoma of the esophagus to be caused by reflux acid from the stomach into the esophagus; he noted that there would have been symptoms if this occurred.  The VA examiner noted that, without such intervening symptoms, no such connection could be made between the service-connected duodenal ulcer and esophageal adenocarcinoma which caused the Veteran's death.  

However, the February 2013 VA opinion does not address the significance, if any, of the Veteran's use of an anti-reflux drug, as well as pain medication, prior to his diagnosis with esophageal adenocarcinoma, as noted in an October 2008 VA treatment note.  The VA opinion also fails to address the Appellant's report that the Veteran controlled symptoms associated with the service-connected duodenal ulcer with over-the-counter medication.  In addition, the VA examiner did not address the significance, if any, of endoscopy and pathology reports indicating that the Veteran's duodenum was normal.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate physician as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected duodenal ulcer contributed substantially or materially to his death from esophageal adenocarcinoma.  

In particular, the VA examiner must discuss the significance of the Veteran's use of anti-reflux drug, as well as pain medication, prior to his diagnosis with esophageal adenocarcinoma and the Appellant's report that the Veteran controlled his symptoms with over-the-counter medication.  The VA examiner should also discuss the significance, if any, of endoscopy and pathology reports indicating that the Veteran's duodenum was normal.

The claims file must be sent to the physician for review. The examiner is request to review the record, to include the Veteran's terminal records, VA treatment records, and the medical literature provided by the Appellant's representative.  The VA examiner is also requested to discuss the significance of the findings therein when providing an opinion as to whether the Veteran's service-connected duodenal ulcer contributed substantially or materially to his death.  

The physician should be instructed that it is imperative that a thorough and complete rationale be given for each opinion expressed.

2.  If the benefit sought on appeal is not granted, the Appellant should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




